Citation Nr: 0814666	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  07-38 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an effective date prior to July 8, 2003 for 
the grant of a 10 percent rating for irritable bowel syndrome 
as a residual of an abdomen shell fragment wound.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1969 to June 1971.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a September 2006 
rating decision of the Fort Harrison, Montana Department of 
Veterans Affairs (VA) Regional Office (RO).  In February 
2008, a videoconference hearing was held before the 
undersigned.  A transcript of the hearing is of record.  At 
the hearing, the veteran submitted additional evidence with a 
waiver of RO initial consideration of such evidence.


FINDINGS OF FACT

1. Prior to September 12, 2002, the evidence did not show 
that symptoms of the veteran's irritable bowel syndrome were 
more than mild.

2. On September 12, 2002, the RO received a statement from 
the veteran indicating that residuals of an abdomen shell 
fragment wound also involved internal injuries related to the 
colostomy and related surgeries he had during service and 
that these symptoms were getting worse; subsequent 
examination confirmed he has moderate irritable bowel 
syndrome related to his service connected shell fragment 
wound residuals.


CONCLUSION OF LAW

An effective date of September 12, 2002 (but no earlier) is 
warranted for the assignment of a 10 percent rating for 
irritable bowel syndrome as a residual of an abdomen shell 
fragment wound.  38 U.S.C.A. §§ 5101, 5110 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400, 4.114, 
Diagnostic Code (Code) 7319 (2007). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Since the September 2006 rating decision that is on appeal 
granted service connection for irritable bowel syndrome, 
assigned a staged rating and an effective date for the award, 
statutory notice had served its purpose and its application 
was no longer required.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007).  An October 2007 statement of the case 
(SOC) provided notice on the "downstream" issue of 
effective dates of awards and readjudicated the matter after 
the veteran and his representative responded and further 
development was completed.  38 U.S.C.A. § 7105; see Mayfield 
v. Nicholson, 20 Vet. App. 537, 542 (2006).  Notably, an 
undated letter also provided the veteran with notice 
regarding the effective dates of awards.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Neither the veteran nor 
his representative has alleged that notice in this matter was 
less than adequate.

All evidence relevant to the veteran's claim has been 
secured.  It is noteworthy that determinations regarding 
effective dates of awards are based, essentially, on what was 
shown by the record at various points in time and application 
of governing law to those findings, and generally further 
development of the evidence is not necessary unless it is 
alleged that evidence constructively of record is 
outstanding.  The Board notes that a September 2002 statement 
from the veteran indicates that he was applying for 
disability benefits from the Social Security Administration 
(SSA).  While SSA records are constructively of record, the 
Board finds that the veteran is not prejudiced by VA not 
obtaining these records prior to adjudicating his effective 
date claim as there is no reasonable possibility that 
obtaining these records would aid in substantiating this 
claim.  There is no indication from the record and the 
veteran has not alleged that SSA records would show that 
symptoms of irritable bowel syndrome were more than mild 
prior to September 12, 2002; as will be explained more below, 
the veteran and several lay witnesses have stated that he 
only recently began seeking medical treatment for his 
condition.  Hence, there is no reasonable possibility that 
obtaining SSA records will help the veteran substantiate his 
effective date claim.  The veteran has not identified any 
other pertinent evidence that remains outstanding.  Thus, 
VA's duty to assist is also met.  Accordingly, the Board will 
address the merits of the claim. 

B.	Factual Background

Service medical records (SMRs) reveal that in January 1970, 
the veteran sustained multiple shell fragment wounds to the 
abdomen, causing injury to the transverse colon, one loop of 
the small bowel, and the head of the pancreas and duodenum.  
He underwent a colostomy in March 1970.  He subsequently 
began having nausea and occasional vomiting, crampy abdominal 
pain, and dizzy, sweaty sensations.  A May 1970 barium enema 
demonstrated some stricture of the left transverse colon; in 
August 1970, a revision of the stricture at the colostomy 
closure site using a Heinke-Mikulicz's procedure was 
performed.  In September 1970, the veteran was treated for 
acute gastroenteritis.  On March 1971 service separation 
examination, the veteran reported frequent indigestion and 
stomach, liver, or intestinal trouble.  Clinical examination 
of the abdomen and viscera was normal.  In a June 1971 
statement of medical condition, the veteran reported that 
since his March 1971 separation examination, his medical 
condition had changed and that he was having abdominal 
cramps, constant nausea, and the "runs".   

On November 1971 VA examination, the veteran reported 
experiencing occasional left abdominal cramps as well as 
loose stools, three to four times a day.  He stated his 
appetite was good and he denied nausea or vomiting; he 
reported intolerance to roughage and fatty foods.  The 
veteran did not report for a barium enema scheduled to 
determine whether he had a gastrointestinal condition.   

A February 1972 rating decision granted the veteran service 
connection and a 20 percent rating for residuals of a gunshot 
wound to the abdomen with multiple scars.  The rating 
decision noted that the digestive examination was negative 
except for surgical scars and that the veteran failed to 
report for a "barium enema scheduled because of complaint of 
abdominal cramps and loose stools-colostomy due to [gunshot 
wound] in service."  A subsequent May 1972 rating decision 
indicated that the 20 percent rating had been assigned in 
error and adjusted the rating for residuals of gunshot wound 
to the abdomen to 30 percent.  This rating decision did not 
address gastrointestinal complaints.  

In a December 2000 statement, the veteran requested an 
increase in evaluation of the wounds he received while in 
combat in Vietnam.  He specifically noted his hearing had 
decreased and that he had discomfort and decreased agility in 
his legs and thighs.  He did not report that he was 
experiencing any gastrointestinal disturbances as a result of 
his service-connected abdominal gunshot wound.  

During a February 2001 VA examination, the veteran reported 
that the abdominal gunshot wound perforated the abdomen and 
that he lost some intestine, had to have a colostomy that was 
subsequently taken down, and had to have an abdominal 
stricture.  The examiner indicated that there were no 
operative reports in the record regarding these surgeries and 
he did not examine the veteran further for abdominal 
complaints, other than for scars.  

An October 2001 rating decision granted service connection 
for abdominal scars and denied a rating in excess of 30 
percent for service-connected residuals of shell fragment 
wound of the abdomen.  

In a statement received on September 12, 2002, the veteran 
disagreed with the October 2001 rating decision, noting that 
the gunshot wound to his abdomen required extensive repair of 
his intestines and a colostomy during service and indicating 
that his condition had been getting worse during the most 
recent year.  

On July 2003 VA examination, the veteran reported having 
abdominal complaints for the last 29 years.  He indicated he 
experienced some abdominal discomfort and had to make 
considerable dietary changes over the years.  He had been 
having narrowing of his stools and increased frequency of 
stools in the last few years.  He experienced occasional 
bloating and cramping with bowel movements.  Five years ago 
he would have one bowel movement a day, but currently he was 
having about three bowel movements every morning.  His stools 
were narrower than they used to be.  The examiner provided 
the following impression:  "He continues to have narrowing 
of bowel habits, fecal frequency, and must pay careful 
attention to dietary aspects for normal bowel function.  
Bowel [symptoms] have increased over the course of the last 
five to six years."  An August 2003 colonoscopy revealed 
rare sigmoid diverticula.  

In an August 2006 statement, the veteran reported that he had 
not sought treatment for his abdominal condition since 
service.  He stated he self-medicated for constipation and 
diarrhea with over the counter medication with some relief.  
He reported he had lost time at his job because of the 
condition.  

A September 2006 rating decision granted service connection 
for irritable bowel syndrome, rated noncompensable from June 
19, 1971 and 10 percent from July 8, 2003.  The decision 
granted service connection retroactive to the day after the 
veteran's discharge from service because SMRs of his 
abdominal surgeries that were not previously of record had 
been located and associated with the claims file.  38 C.F.R. 
§§ 3.156(c), 3.400(q)(2).  

In June 2007, the veteran submitted several lay statements 
attesting that he had experienced chronic irritable bowel 
condition since his discharge.  An April 2007 lay statement 
from his brother indicates that as a result of his abdominal 
wound and surgeries, the veteran experienced persistent 
abdominal discomfort and bowel control difficulties.  He 
reported the veteran used to change his diet frequently 
trying to lessen his discomfort; had used over-the-counter 
medications for decades to try to reduce his symptoms; and 
had refused to seek medical help because of his distrust of 
the entire medical profession and the Government.  

May 2007 lay witness statements from three of the veteran's 
longtime friends stated that he was in excellent health prior 
to service and enjoyed athletic activities.  However, 
subsequent to service, abdominal issues precluded his 
participation in physical activities or extended travel.  
Over the years, he would self-medicate.  They reported the 
veteran did not trust VA to take care of him properly and 
that he only agreed to seek treatment after he married his 
current wife and fathered a child.  One of these lay 
witnesses, J. D., reported being the veteran's roommate and 
business partner for several years after service.  Because of 
their relationship and the fact that they shared the same 
bathroom facilities, he knew the veteran had a hard time 
digesting food properly and indicated that food tended to 
putrefy in his digestive tract.  

A June 2007 statement from the veteran's wife states that she 
has known the veteran for fifteen years and that he has 
always complained of stomach and digestive trouble, used 
over-the-counter remedies, and watched his diet.  

In his November 2007 VA Form 9, Substantive Appeal, the 
veteran stated that he did not have additional medical 
evidence to support his complaints of abdominal distress 
since his discharge from service because he developed a 
"severe mistrust in the medical profession and any 
governmental agency."  This mistrust caused him to not seek 
medical help for his abdominal condition.  He stated that he 
has suffered from daily abdominal distress with alternating 
constipation and diarrhea, and that his symptoms are ever-
present.  He indicated that the rating decision's statement 
that he had complained of abdominal symptoms immediately 
after service and that his symptoms had worsened in recent 
years was accurate.  
During the February 2008 hearing, the veteran's 
representative discussed and submitted a report of barium 
enema dated May in 1970 and indicated that it showed the 
veteran had reported for the November 1971 barium enema 
requested on VA examination which the RO had stated he had 
not appeared for, and that the barium enema showed that his 
condition warranted a 10 percent rating upon discharge from 
service.  The May 1970 barium enema revealed reflux into the 
terminal ileum with a noted area of stenosis in the region of 
the splenic flexure, which never opened wider than about 1.5 
to 2 centimeters.  Other evidence submitted at the hearing 
includes May 1970 SMRs showing the veteran complained of 
experiencing nausea and vomiting after meals for about two 
weeks.  September 1970 SMRs reveal the veteran was 
experiencing abdominal pain with one episode of passing out.  

C.	Legal Criteria and Analysis

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.

An exception to this rule provides that the effective date of 
an award for increased disability compensation shall be the 
earliest date as of which it is factually ascertainable that 
an increase in disability has occurred, if the claim is 
received within one year from such date; otherwise, it is the 
date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o)(2).  When considering the appropriate 
effective date for an increased rating, VA must consider the 
evidence of disability during the period one year prior to 
the application.  See Hazan v. Gober, 10 Vet. App. 511 
(1997). 

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151(a).  A "claim" or "application" is a formal 
or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p).  An informal 
claim must identify the benefit sought.  38 C.F.R. 
§ 3.155(a).  If a formal claim is received within one year of 
an informal claim, it will be considered filed as of the date 
of receipt of the informal claim.  38 C.F.R. § 3.155.  

The veteran's irritable bowel syndrome has been rated under 
38 C.F.R. § 4.114, Code 7319.  This Code provides for a 
noncompensable rating where the condition is mild; 
disturbances of bowel function with occasional episodes of 
abdominal distress.  A 10 percent rating is warranted where 
the condition is moderate; frequent episodes of bowel 
disturbance with abdominal distress.

The veteran believes that he is entitled to an effective date 
of June 19, 1971 for the assignment of a 10 percent 
evaluation for irritable bowel syndrome.  

The current July 8, 2003 effective date was assigned because 
the VA examination conducted on that date showed that the 
veteran had symptoms warranting an increased 10 percent 
rating.  The Board finds that the veteran is entitled to an 
effective date of September 12, 2002, when he submitted a 
statement indicating that because of the abdominal gunshot 
wound he had to have extensive intestinal repair and that his 
injury residuals were internal and related to the colostomy 
and subsequent surgeries during service and that his symptoms 
were getting worse.  The July 8, 2003 examination was 
completed to confirm and determine the extent of the 
veteran's disabilities as a result of the complaints alleged 
in the September 12, 2002 statement.  On July 2003 VA 
examination, the veteran stated that his symptoms had been 
worsening for the last several years.  Hence, the Board finds 
that he is entitled to an effective date back to the date of 
the September 12, 2002 statement, which is the first evidence 
of record indicating that gastrointestinal symptoms were 
worsening.

The Board notes that in December 2000 the veteran filed a 
claim for increase of his service-connected disabilities, 
specifically noting his hearing had decreased and that he had 
discomfort and decreased agility in his legs and thighs.  He 
did not state that he was experiencing any gastrointestinal 
disturbances as a result of his service-connected abdominal 
gunshot wound.  Additionally, during the February 2001 VA 
examination, while the veteran indicated he had undergone 
several surgeries in service because of the abdominal gunshot 
wound, he did not complain about experiencing any 
gastrointestinal disturbances as a result of these surgeries 
and only discussed muscle and scar residuals.  Hence, the 
September 12, 2002 statement is the first evidence of record 
indicating that residuals involving gastrointestinal symptoms 
had worsened since service discharge.  

The veteran submitted a May 1970 barium enema report to 
support that he appeared for the post-service barium enema 
scheduled in November 1971.  The May 1970 barium enema was 
completed prior to the abdominal stricture release surgery 
and over a year prior to his separation from service; it does 
not (and cannot) show that he reported for the November 1971 
VA barium enema requested to determine whether he had a 
gastrointestinal disability (warranting compensation).  SMRs 
show he experienced symptoms of abdominal disturbance prior 
to separation and subsequent to his surgeries in September 
1970 and September 1971, and that he continued to complain of 
such symptoms on November 1971 VA examination.  However, as 
he failed to appear for the November 1971 barium enema, VA 
was unable to determine at that time the extent of any 
gastrointestinal disability.  Notably, the symptoms described 
in these records show no more than disturbances of bowel 
function with occasional abdominal distress.  The veteran 
complained of symptoms in September 1970, but then not again 
until June 1971.  In November 1971, he reported having 
occasional abdominal cramps without nausea or vomiting with 
disturbances of bowel function.  His symptoms did not show 
frequent episodes of bowel disturbance with more than 
occasional abdominal distress.

The Board acknowledges lay witness statements from the 
veteran's family and friends that the veteran has suffered 
from this condition since his discharge from service.  While 
these lay witnesses are competent to testify to what they 
observed regarding the veteran's symptoms, they have not 
provided specific evidence regarding the frequency or 
severity of his symptoms during the more than 30 year gap 
between service and the July 2003 VA examination, the first 
medical evidence documenting his condition since service.  

The Board recognizes that service connection for the 
veteran's gastrointestinal disability has been made effective 
back to June 19, 1971, the day after the veteran's discharge 
from service; however, the evidence of record does not 
support that his symptoms at that time were more than mild, 
with disturbances of bowel function with occasional episodes 
of abdominal distress.  The preponderance of the evidence is 
against a finding that he had moderate symptoms of irritable 
bowel syndrome, involving frequent episodes of bowel 
disturbance with abdominal distress prior to September 12, 
2002.  Hence, an effective date for the 10 percent rating 
prior to September 12, 2002 is not warranted.


ORDER

An effective date of September 12, 2002 (but no earlier) is 
granted for the assignment of a 10 percent rating for 
irritable bowel syndrome as a residual of an abdomen shell 
fragment wound.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


